Citation Nr: 1724344	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder and insomnia.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 2008.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2016, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record shows that the Veteran's anxiety disorder with insomnia is related to his active service.


CONCLUSION OF LAW

An anxiety disorder with insomnia was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of service connection herein, no further discussion of such duties is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder and insomnia.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir.2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2016).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

III.  Facts and Analysis

The Veteran contends he has a current anxiety disability, manifested in part by  insomnia, that had its onset during his period of active duty service.   The evidence confirms that the Veteran does have a current diagnosis of anxiety disorder.  See the November 2012 and November 2016 VA examiners' reports respectively.   Although the Veteran has at times during the appeal period alleged he also has posttraumatic stress disorder (PTSD), such disability has not been clinically diagnosed.   

The Veteran maintains he has been seeking medical treatment for manifestations of his psychiatric disability since 2007 when he was first diagnosed with insomnia.  The Veteran further maintains that he has been treated with Ambien medication for insomnia.  Although the Veteran's service treatment records do not show any complaints of anxiety, they do show the Veteran was treated with Ambien for insomnia due to being unable to sleep through the night, between 2006 and 2008.  In August 2007, a private treatment letter also documented the Veteran's complaint of insomnia.  See the August 20, 2007 letter from Dr. R.C.

The Board recognizes that a November 2016 VA examiner suggested that the Veteran's symptoms of irritability may have existed prior to service.  However, review of the evidence as a whole does not show that it is clear and unmistakable that the Veteran entered service with a pre-existing psychiatric disorder.  As such, the Veteran is presumed sound upon entry into service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir.2004).

The key question at issue is whether the Veteran's current anxiety disorder had its onset in, or is otherwise related to the Veteran's period of service.  An integral part of this question is whether the Veteran's in-service insomnia was a manifestation of his anxiety disorder.  

In a January 2010 statement in support of claim, the Veteran attributes his insomnia to "years of shift work during his military career."  The Veteran further states he has "sought continuous medical treatment...for these problems."  The Veteran is competent to discuss his inability to sleep over the years.  The Veteran has personal knowledge derived from his own circumstances and can clearly convey his inability to sleep.  The Veteran has been consistently treated for insomnia since his separation from service.  The Board finds the Veteran's statement credible and highly probative.

In a November 2012 VA examination, the examiner noted the Veteran reports "excessive anxiety and worry and has difficulty managing his anxiety."  The examiner further stated "the Veteran reported difficulty with sleep onset due to excessive rumination."  The examiner diagnosed the Veteran with anxiety disorder and opined that the "insomnia, reported and treated while in the military, appears to have been a symptom of his generalized anxiety disorder."  

The Veteran received a second VA examination in November 2016.  The VA examiner opined that the "Veteran's diagnosis of unspecified anxiety disorder is less likely as not to have been incurred in, caused by or exacerbated by his active duty service."  The examiner nevertheless also concluded that "the Veteran's insomnia is at least as likely as not to have been related to his diagnosis of unspecified anxiety disorder."  The examiner did not adequately explain why insomnia is a symptom of anxiety disorder from 2012 to today, and why it is not a symptom of anxiety disorder during the final years of the Veteran's period of service from 2006 to 2008.  

In essence, the evidence reveals the Veteran's insomnia occurred during active service, which is consistent with the Veteran's lay statements, along with the Veteran's post treatment records.  There is evidence of a longstanding difficulty with insomnia since the Veteran's separation from service.  The Veteran has a current diagnosis of general anxiety disorder.  Both examiners agree, the Veteran's insomnia is a symptom of his general anxiety disorder, and neither adequately explain to what cause in-service insomnia is attributed, if not for anxiety disorder.  Accordingly, the Board resolves any remaining doubt in the Veteran's favor and finds that service connection for anxiety disorder with insomnia is warranted.


ORDER

Entitlement to service connection for anxiety disorder with insomnia is granted.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


